sspar
                                  _—__                           __                30^
                                                                                OC^SrHmc
             dW^£^la^^
                                                          ED
                                                                     ^J^tofevoO^
AVus wfeVi£o\) tfoAWk ^bus-She Qucir-tetok&te      -i Q~>7":
                                                I .u 'J
                                                          V/   .-^   I j U IW




I
    N^OJ^toay^
                        J&SSU/M^^                                                          jzcCc-




                                                                                            £
UiSft^fibM^^^

                                       3E
                     Jkatjau^^
fIK) pB&^